 
 

§§EHSHH
?UED-`

     

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

ROSALYN FOUNTAINE,
Plaintiff,

DECISION & ORDER
v. lS-CV~6033-JWF

COMMISSIONER OF SOCIAL

 

 

SECURITY,
Defendant.
Preliminary Statement
Plaintiff Rosalyn Fountaine (“plaintiff” or “Fountaine”)

brought this action pursuant to 42 U.S.C. §§ 405(g}, 1383(€)(3)

seeking review of the final decision of the Commissioner of Social

Security (“the Commissioner”) denying her applications for
disability insurance benefits (“DIB”) and supplemental security
income (“SSI”). See Compl. (Docket # l). Presently before the

Court are the parties' competing' motions for judgment on the
pleadings pursuant to Fed. R. Civ. P. 12(c). Docket ## lO, 15.
Plaintiff's motion to allow' reply briefing (Docket # 16) is
granted. For the reasons that follow, plaintiff's motion (Docket
# 10) is granted and the Commissioner's motion (Docket # 15) is
denied. This matter is remanded to the Commissioner for the

calculation of benefits.

Background and Procedural History

 

Plaintiff filed her applications for DIB on July 29, 2014 and
for SSI on August 20, 2014, alleging disability beginning on March

l, 2014. Administrative Record (“AR”), Docket # 9, at 209-21.`

Plaintiff’s applications were initially denied on November 24,
2014. AR at 114"49, 206-08. Plaintiff appeared at the hearing
before Administrative Law Judge Michael Carr (“the ALJ”} with
counsel on March BL 2016. AR at 41. Plaintiff, her daughter, and
a vocational expert testified at the hearing. AR at 41-98.

The ALJ issued an unfavorable decision on August 19, 2016.
AR at 12~30. Plaintiff timely filed a request for review by the
Appeals Council {“AC”). §§e AR at lO-ll. On November 16, 2017,
the AC denied plaintiff's request for review, making the ALJ’s
decision, the final decision, of the Commissionerz AR at l.
Plaintiff then commenced this appeal (Docket # l} and filed her
motion for judgment on the pleadings on July 19, 2018 {Docket #
10). The Commissioner responded on September 24, 2018 (Docket #
15) and Fountaine moved for the Court to accept a reply brief on
October 4, 2018 (Docket # 16).

Discussion

This case presents a troubling administrative determination
involving an applicant who undeniably suffers from disabling
mental illness. The deferential standard of review that this Court
is required to apply in this proceeding does not require it to
turn a blind eye to what is readily apparent from a fair reading
of this record: Rosalyn Fountaine is disabled from competitive

full-time employment.

At step two of the familiar five-step sequential disability
determination process, the ALJ acknowledged that rountaine had the
following severe impairments: generalized anxiety disorder, major
depressive disorder, and post-traumatic stress disorder (“PTSD").l
Ah at 17. While accurate, the term “severe” seems inapt, if not
wholly inadequate. Plaintiff has a long and debilitating history
of serious and paralyzing mental health issues, including
psychotic episodes, major depression disorder, despondency, severe
anxiety, insomnia, anorexia, multiple suicide attempts and
hospitalizations for suicidal ideation, and attempts at self-harm.

lndeed, virtually every medical report, note, or opinion in
this record pays tribute to the severity of plaintiff’s psychiatric
issues. A -sampling would. include the following: In 2007,
plaintiff was hospitalized for extreme depression and anxiety and
admitted to self-medicating with alcohol. AR at 290. Her mood
continued to be turbulent and depressed throughout 2010 and her
thinking Was disorganized and erratiC. AR at 398-99. ln 2011,
she tried to kill herself by overdosing on medication. AR at 287.
Two years later, plaintiff again tried to kill herself by
repeatedly stabbing herself in her arm. AR at 33. In 20l4,
plaintiff attempted to shoot herself, but her suicide plan was

foiled by her daughter. AR at 33. Fountaine's suicidal ideations

 

1 The traumatic events plaintiff endured are documented repeatedly in the
administrative record. See, e.g., AR at 401, 471-72.

3

and serious mental health issues continued despite repeated
efforts to control them. In summer 2014, plaintiff was
hospitalized due to severe depression and intrusive thoughts of
suicide. AR at 328. Medical providers consistently noted that
plaintiff had trouble organizing coherent, rational thoughts. AR
at 463, 1233. ni late July 2014, plaintiff was again hospitalized
for hearing voices and self-harm. AR atr lll. Her Global
Assessment of Functioning (“GAF”) was assessed at 40 (AR at lll,
300-01) and was 55 at discharge. AR at 326. Plaintiff’s thought
process continued to be disorganized, confused, and bizarre. She
reported to medical appointments tearful and expressing feelings
of anxiety and being overwhelmed. AR at 475, 478. On September
ly 2014, the police brought plaintiff to the hospital because
plaintiff allegedly attempted, again, to overdose on medication.
AR at 519, 714-15. Fountaine was admitted to the psychiatric ward
where she was diagnosed with recurrent major depression and a GAF
of 35. AR at 1026, 1156. The medical records list plaintiff's
triggers as loud people, financial issues, aggression, and work-
related stress. AR at 1130. When Fountaine was discharged less
than a week later, her GAF was 65. AR at 983. Several months
later, in December 2014, plaintiff again tried to overdose. AR at
524. Plaintiff reported anxiety and depression and was observed
to have poor insight, judgment, attention span, and memory, as

well as alcohol and opiate dependence. AR at 556, 629. Her GAF

was 25. AR at 556. ln June 2015, plaintiff continued to have
anxiety, depressiony racing thoughts, and insomnia. AR at 494.
She repeatedly indicated her desire to end her life and tried group
counseling but the counseling provoked panic attacks. `AR at 505-
09. Over a year later, in nugust 2016, plaintiff was yet again
admitted after attempting to overdose on 15 tablets of Klonopin,
six tablets of Xanax, and ten beers. AR at 32. Her risk was
assessed to be moderate to high because she continued to have
suicidal thoughts with. a pland AR at 33-34. Records from
plaintiff’s treating physician indicate that plaintiff appeared
unkempt and hopeless and had a flat affect, depressed mood, and
impaired memory, even despite weekly therapies. AR at 101-05.

At the time of the hearing before the ALJ, plaintiff did not
have her own place to live, and alternated between staying at her
daughter's apartment and with a “friend.” AR at 62, 83. Being
homeless also compounded plaintiff's stress. AR at 64-65, 75-76.
Fountaine told the ALJ that she did not like to “burden” her
daughter, but her daughter, who was studying' to' be a nurser
testified that she was concerned about Fountaine's mental health
and perilous living situation. AR at 61, 79-88. Plaintiff’s
daughter further testified that her mother's PTSD, depression, and
anxiety had been “very, very severe” in the months prior to her
hearing; AR at 80. Her conditions resulted. in “a' lot of

breakdowns" and multiple hospitalizations at St. Joe's Hospital

Behavioral Science Unit. AR at 80, 517-1231. When plaintiff had

breakdowns, she would get “very nervous, shaky, tearful, crying,

emotional,” AR at 86. The breakdowns would also sometimes “get
out of hand" when plaintiff “tried to hurt herself." Id, This
happened “four or five times" and resulted inl multiple

hospitalizations. §d; The ALJ even acknowledged that plaintiff
had been hospitalized due to suicidal ideation. AR at 22.

Plaintiff's daughter told the ALJ that she observed her
mother's sudden mood swings and her difficulties with\
comprehension and nemory, AR at Sl, 84. She testified that
plaintiff struggles with, “following' directions and. how' to get
places or appointments” and struggles to complete paperwork and
recall events. AR at 80-84.' Despite being sober for six months
prior to the hearing, plaintiff admitted to struggling to maintain
her sobriety. AR at 76, 83. When. plaintiff experiences a
depressive episode, she cannot shop, cook, do house chores, or do
anything for herself. AR at 87. These “depressive fits” can last
for up to a week. AR at 87.

In addition to the testimony of plaintiff and her daughter,
which undeniably corroborated plaintiff's medical history, the ALJ
also had the benefit of opinion evidence from plaintiff’s treating
mental health therapist. In an opinion letter dated February 2,
2016, plaintiff’s treating therapist, Dr. Catherine Zaffarano

informed the.ALJ that she had been treating plaintiff weekly since

November 2015 utilizing “several different modalities for coping
with severe PTSD and Major Depressive Disorder.” AR at 516. In
Dr. Zaffarano’s opinion, plaintiff was not “capable of being
employed". ld; Dr. Zaffarono followed up with a more detailed
report dated March 21, 2016. In that report, she advised the ALJ
that plaintiff suffered from major ,depressive disorder with
psychotic features, PTSD, daily‘ depression, hopelessness,
insomnia, inability to concentrater suicidal ideation, and panic.
Plaintiff had been prescribed clonazepam, fluoxetine, and zolpidem
and Dr. Zaffarano informed the ALJ that these medications had the
following side effects: fatigue, memory problems, depression,
dizziness, restless agitation, insomnia, and diarrhea. Based on
her ongoing treatment of plaintiff, Dr. Zaffarano opined that
plaintiff had major or extreme limitations in the following work-
related functions: maintaining concentration, maintaining regular
attendance “without interruptions from psychological based
symptoms”, and that plaintiff would be “off task" more than 33% of
the day and would be absent from work three or more days per month.
'E`W_ AR at l265-66.

Based on this administrative record, the ALJ determined that
plaintiff has the ability “to perform a full range of work at all
exertional levels” so long as she is “limited to performing simple
routine and repetitive tasks" and is limited to “simple work-

related decisions." AR 19-20. Based on a hypothetical posed to

a Vocational Expert (“VE”), the ALJ determined that plaintiff could
find employment as a “warehouse worker”, an “industrial cleaner”,
or a “kitchen helper." AR at 26.

The ALJ's decision is not supported by substantial evidence
for several reasons. First, the ALJ decided to give “limited
weight” to the only opinion in the record from a treating source,
plaintiff's mental health therapist. The Commissioner advises
disability' applicants of the importance of submitting medical
opinions from treating sources. §ee 20 C.F.R. § 416.927(c)(2)
{“Generally, we give more weight to medical opinions from your
treating sources."). Plaintiff submitted a myriad of medical and
hospitalization. records regarding her longstanding and severe
mental health issues, including opinion evidence from her treating
therapist. lt is well-settled that where an ALJ gives a treating
source opinion something less than “controlling weight,” he must
provide good reasons for doing so.2 Our circuit has consistently
instructed, that the failure to provide good reasons for not
crediting the opinion of a plaintiff's treating physician is a

ground for remand. See Schaal v. Apfel, 134 F.Bd 496, 503-05 (2d

 

Cir. 1998); see also Halloran v. Barnhart, 362 F.3d 28, 33 (2d

 

Cir. 2004) (“We do not hesitate to remand when the Commissioner

has not provided ‘good reasons' for the weight given to a treating

 

2 This so called “treating physician rule” was in effect at the time plaintiff's
claim was filed.

physician['s] opinion. and. we will continue remanding when: we
-encounter opinions from.ALJ's that do not comprehensively set forth
reasons for the weight assigned to a treating physician's

opinion-”}; Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

 

2003) (“The SSA recognizes a ‘treating physician' rule of deference
to the views of the physician who has engaged in the primary
treatment of the claimant.").

Our circuit has also been blunt on what an ALJ must do when
deciding not to give controlling weight to a treating physician:'

To override the opinion of the treating physician, we
have held that the ALJ must explicitly consider, inter
alia: (1) the frequency, length, nature, and extent of
treatment; (2) the amount of medical evidence supporting
the opinion; (3) the consistency of the opinion with the
remaining medical evidence; and, (4) whether the
physician is a specialist. After considering the above
factors, the ALJ' must comprehensively' set forth. his
reasons for the weight assigned to a treating
physician's opinion. The failure to provide good
reasons for not crediting the opinion of a claimant’s
treating physician is a ground for remand. The ALJ is
not permitted to substitute his own expertise or view of
the medical proof for the treating physician's opinion
or for any competent medical opinion.

 

Greek v. Colvin, 802 F.Bd 370, 375 (2d Cir. 2015) (emphasis added)
(internal citations, quotations, and alterations omitted).

-Here, the ALJ assigned what he described as “limited weight”
to the medical opinions of the claimant's treating mental health
providers. AR at 23. His justifications meet neither the letter
nor the spirit of the treating physician rule. The ALJ accorded

Dr. Zaffarano's opinion limited. weight because of a lack of

treatment notes and “objective clinical findings” to substantiate
the opinion and because “[i]t would appear that if the claimant
were able to do all of these [therapies] while attending outpatient
services at Cloud. Nine,3 she would. be able to maintain. work.
Moreover, the ALJ reasoned, “the claimant even acknowledged that
she is happy and her conditions have improved." AR at 23.

The ALJ's primary reasoning is that because plaintiff
attended treatment, she must be able to work. First, it is not
true that plaintiff regularly attends treatment. In fact,
Fountaine's inability' to engage in consistent treatment
underscores her mental illness. Dr. Zaffarano’s treatment notes
document plaintiff's inability to maintain a schedule and
demonstrate that she erratically appeared early at Cloud Nine
Wellnessr failed to attend classes at all, or intermittently did
so. AR at 104-07. They also document plaintiff's inability to
accept or follow instructions, andv underscore that plaintiff
needed constant reminders to make appointments with lvarious
medical professionals, take her medications, and was told month

after month to follow a specific care plan that she seemingly could

 

3 Plaintiff had received psychotherapy treatment at Cloud Nine Wellness with
Dr. Catherine Zaffarano “multiple times a week”. AR at 67-68. Dr. Zaffarano
apparently incorporated various holistic therapies into plaintiff's treatment
regimenr including support groups, yoga classes, and tai chi. AR at 23, 67-
68. Dr. Zaffarano is a psychologist whose opinion is entitled to controlling
weight under the treating source rule. See Steficek v. Barnhart, 462 F. Supp.
2d 415, 419 (W.D.N.Y. 2006) (The treating source rule “applies to opinions of
treating psychiatrists and treating psychologists.") To the extent the ALJ is
limiting the weight of Dr. Zaffarano's opinions based on her therapy techniques,
there is no basis in the record or the law to do so.

 

10

never comply with. AR at 101, 104-05, 107-08. Second, even if
plaintiff attended treatment with some frequency, such attendance
would not mean that she can mentally cope with a full-time job.
Even without Dr. Zaffarano’s treatment notes, her opinions as
expressed in her mental RFC report (AR at 1265-66) were well-
supported by the extensive medical record and hearing testimony
discussed above. These records unquestionably support and are
fully consistent with Dr. Zaffarano's opinion that plaintiff's
mental illness 'would prevent her from engaging in full-time
employment in a competitive work environment. Moreover, the ALJ’s
reliance on a single comment from plaintiff that she felt “happy”
or that she experienced some “improvement” as justification for a
disability decision on this record reflects an alarming
misunderstanding of mental illness.
As we have emphasized while discussing mental health
issues, it is error to reject a claimant’s testimony
merely because symptoms wax and wane in the course of
treatment. Cycles of improvement and debilitating
symptoms are a common occurrence, and in such
circumstances, it is error for an ALJ to pick out a few
isolated instances of improvement over a period of

months or years and. to treat them as a basis for
concluding a claimant is capable of working.

 

Garrison_ v. 'Colvin, 759 F.3d 995, 1017 (9th Cir. 2014); see
Testamark v. Berryhill, 736 F. App’x 395, 398"99 (4th Cir. 2018)
(“Because symptoms of mental illness may wax and wane over the
course of treatment, the fact that Testamark exhibited fair

judgment or appeared cooperative on certain specific occasions is

ll

not inconsistent with the conclusion that she is unable to work.”);

Larson. v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010) {“More

 

importantly, symptoms that ‘wax and wane’ are not inconsistent
with.za diagnosis of recurrent, major depression.”);Erasier v.
serryhill, No. i7-cv-00177, 201`3 wL 5301059, at *3 (w.D.N.Y. Nov.
6, 2018) (“Many mental illnesses are characterized by good days
.and bad days, rapid fluctuations in mood, or recurrent cycles of
waxing and waning symptoms”)(internal quotation and citation
omitted).

While assigning little weight to the treating source, the ALJ
assigned “great weight” to the opinion of psychologist Sara Long.
Long met with plaintiff on a single occasion in october 2014. In
the context of this record, the ALJ giving “great weight'r to the
opinion of a non-treating source4 such as Dr. Long was error. This
is because “consultative exams are often brief, are generally
performed without the benefit or review of claimant’s medical
history and, at best, only give a glimpse of the claimant on a

single day.” Cruz v. Sullivan, 912 F.2d 8, l3 (2d Cir. 1990)

 

{internal quotation omitted); see also Giddings v. Astrue, 333 F.

 

App'x 649, 652 (2d Cir. 2009} (“We also acknowledge that generally,

‘in evaluating a claimant’s disability, a consulting physician’s

 

4 Under the regulations in place at the time this claim was filed, a “nontreating
source” is defined as a “physician, psychologist, or other acceptable medical
source who has examined [the plaintiff] but does not have, or did not have, an
ongoing treatment relationship with [the plaintiff] .” 20 C.F.R. § 416.902.

12

opinions or report should.be given little weight.’”) (quoting §rp§,
912 F.2d at 13). The usefulness of a one-time psychiatric
consultative examination, particularly in a case where disabling
mental illness is alleged, is readily apparent here. Despite a
psychiatric record that pays tribute to multiple hospitalizations
and suicide attempts, in-patient and out-patient psychiatric
treatment, confirmed and repeated diagnoses of major depressive
disorder, and PTSD, Dr. Long did not even diagnose plaintiff with
depression and recommended that PTSD be ruled out. AR at 490.
Given the totality of the record, it is troubling that the ALJ
would choose to give this particular opinion “great weight” in his
disability determination.
Conclusion

Based on the evidence in the record, Rosalyn Fountaine is
disabled. Remand for further record development and more
administrative proceedings, or another hearing, would serve no

useful purpose. See White ex rel. Johnson v. Barnhart, 409 F.

 

Supp. 2d 205, 209 (W.D.N.Y. 2006) (remanding for calculation of
benefits where record was fully developed and compelled conclusion
that claimant had marked limitations in attending and completing
tasks, further administrative proceedings would serve no useful
purpose, and to remand for further proceedings would result in

unnecessary delay); Colegrove v. Commissioner of Soc. Sec., 399 F.

 

Supp. 2d 185, 198 (W.D.N.Y. 2005) (where existing record contains

13

persuasive proof of disability and remand for further evidentiary
proceedings would serve no further purposer remand for calculation

of benefits is appropriate); Corretjer v. Barnhart, No. 02 Civ.

 

1700(HB), 2003 WL 1936146, at *3-4 (S.D.N.Y. Apr. 22, 2003)
(remanding case for calculation of benefits where the ALJ failed
to accord controlling weight to treating physician*s opinion that
plaintiff's psychiatric diagnoses, including PTSD, borderline
personality disorder, and major recurrent depression, exist
independently of her substance abuse).

Accordingly, plaintiff's motion for judgment on the pleadings
{Docket # 10) is granted, and the Commissioner's motion for
judgment on the pleadings (Docket # 15) is denied. The case is

remanded for the immediate calculation of benefits.

 
     

  

'oNATsAN w. FELDMAN
States Magistrate Judge

 

 

Dated: March 29, 2019
Rochester, New York

14

